Case: 22-1812    Document: 12      Page: 1    Filed: 07/22/2022




            NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                   WILLIAM F. KAETZ,
                    Plaintiff-Appellant

                              v.

                     UNITED STATES,
                     Defendant-Appellee
                   ______________________

                         2022-1812
                   ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:22-cv-00201-MMS, Senior Judge Margaret M.
 Sweeney.
                   ______________________

                         ORDER
     The appellant having failed to file the brief required by
 Federal Circuit Rule 31(a) within the time permitted by the
 rules,

     IT IS ORDERED THAT:

     (1) The notice of appeal be, and the same hereby is,
         DISMISSED, for failure to prosecute in accordance
         with the rules.
Case: 22-1812    Document: 12    Page: 2   Filed: 07/22/2022




 2                                             KAETZ V. US



     (2) All pending motions are denied as moot.




                                  FOR THE COURT

 July 22, 2022
     Date                         /s/ Peter R. Marksteiner
                                  Peter R. Marksteiner
                                  Clerk of Court


 ISSUED AS A MANDATE: July 22, 2022